       Case 1:19-cv-07993-GBD-OTW Document 247 Filed 09/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                        :
STATE OF NEW YORK, et al.,
                                        :
                            Plaintiffs, :
                                        :                         19-CV-7777 (GBD) (OTW)
                  -against-             :
                                        :                         ORDER
UNITED STATES DEPARTMENT OF HOMELAND :
SECURITY, et al.,                       :
                                        :
                            Defendants.

------------------------------------------------------------- :
                                                              :
MAKE THE ROAD NEW YORK, et al.,
                                                              :   19-CV-7993 (GBD) (OTW)
                                       Plaintiffs,            :
                                                              :   ORDER
                      -against-                               :
                                                              :
KEN CUCCINELLI, et al.,                                       :
                                                              :
                                       Defendants.            :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The parties should be prepared to discuss the following issues at tomorrow’s conference:

              •    (1) Defendants’ motion to stay the July 29, 2020 injunction, ECF 197, and whether

                   this is now moot in light of the Second Circuit opinion at ECF 212.

              •    (2) Equal protection discovery: The parties should be prepared for a brief oral

                   argument and a ruling on the record. Supplemental briefing, if any, must be

                   submitted by 12:00 p.m. tomorrow in order to be considered, and should not

                   simply restate arguments/authority that has already been submitted in this case

                   or other cases outside of this district where courts have decided this exact issue.
     Case 1:19-cv-07993-GBD-OTW Document 247 Filed 09/29/20 Page 2 of 2




               Defendants, in particular, will be expected to specify whether and how their

               arguments will be substantially different from those put forth opposing equal

               protection discovery in those cases were this Court to allow further briefing. Any

               explanation for why this Court should rule differently from those courts must be

               supported by distinguishing case law from within this circuit.

       Additionally, the Court has reviewed the parties’ submissions regarding the privilege logs.

Defendants are hereby ORDERED to cure the deficiencies identified by Plaintiffs and produce

updated privilege logs to Plaintiffs by October 2, 2020. Parties are then directed to meet and

confer and, by close of business October 9, 2020, submit a joint status letter addressing whether

Plaintiffs will be disputing privilege designations and which privilege designations are still at issue.

Parties may attach the updated privilege logs to aid the Court.

       SO ORDERED.



                                                               s/ Ona T. Wang
Dated: September 29, 2020                                                 Ona T. Wang
       New York, New York                                        United States Magistrate Judge
